Citation Nr: 1143314	
Decision Date: 11/25/11    Archive Date: 12/06/11

DOCKET NO.  08-23 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel



INTRODUCTION

The Veteran served on active duty from September 1961 to August 1963.

This matter is before the Board of Veterans' Appeals (Board) following a June 2011 Order from the Court of Appeals for Veterans Claim (CAVC or the "Court") granting a Joint Motion for Remand (JMR) vacating and remanding the Board's prior February 2011 decision denying the Veteran's claim for TDIU.

The claim was originally on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran is currently service connected for various right lower extremity disabilities, to include: instability and subluxation of the right knee, rated 30 percent disabling; degenerative joint disease (DJD) of the right knee, rated 10 percent disabling; muscle atrophy of the right calf, rated 10 percent disabling; muscle atrophy of the right thigh, rated 10 percent disabling; DJD of the right hip, rated 10 percent disabling; right foot strain, rated 10 percent disabling; and right ankle strain, rated 10 percent disabling.  The Veteran currently has a combined 60 percent disability rating due to his right lower extremity disabilities. 

In June 2011 the CAVC granted a JMR indicating the Board erroneously concluded the Veteran did not meet the schedular requirements for TDIU and considered his claim under 38 C.F.R. § 4.16(b), rather that under the provisions of 38 C.F.R. § 4.16(a).  Additionally, the JMR indicates the Board did not discuss the Veteran's education and work history in relation to his service-connected disabilities and his ability to realistically pursue other employment opportunities.

The Board denied the Veteran's claim in February 2011 primarily based on a March 2007 VA examination report indicating the Veteran's right lower extremity disabilities certainly precluded the Veteran's ability to perform physically strenuous work or even light duty employment with excessive and/or prolonged standing.  The examiner opined, however, that the Veteran may be able to engage in sedentary employment tasks.  At that time, the Board noted the Veteran's education history, which included four years of high school, and the Veteran's work history, which included 30 years of driving a delivery truck and delivering bread.  The March 2007 VA examiner also noted and considered these facts in rendering the opinion.

The Board further notes the March 2007 VA examiner also opined the Veteran's non-service connected disorders would not preclude substantial employment.

During the pendency of this appeal, the Veteran submitted private emergency room records indicating the Veteran was hospitalized for a slip-and-fall injury in October 2007 where the Veteran's right knee gave out on him, causing a fall.  Diagnostic tests revealed a fracture and joint effusion.  The Board further notes the Veteran notified the VA in December 2008 that he was diagnosed with lung cancer.

Clearly the Veteran's overall state of health has changed since the March 2007 VA examination and, specifically, the new medical evidence suggests an increase in severity of the Veteran's service-connected right knee disability.  The Veteran's TDIU claim is mainly based on the severity of his right lower extremity disabilities.  In light of the above, the Board concludes a new VA examination is necessary.  See Green v. Derwinski, 1 Vet. App. 121 (1991) (holding the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran); Schafrath v. Derwinski, 1 Vet. App. 589 (1991) (holding where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted); 38 C.F.R. § 3.327(a).

The RO should also take this opportunity to obtain any and all relevant private and VA treatment records from 2008 to the present.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to identify and provide release forms authorizing VA to obtain any of his treatment records from any private doctor or VA doctor for treatment of his claimed disabilities not already of record.   The RO should also obtain the Veteran's VA medical records from April 2008 to the present. All efforts to obtain VA records should be fully documented, and the VA facility must provide a negative response if records are not available.

2.  After the above is completed and records are obtained to the extent available, schedule the Veteran for an orthopedic examination to ascertain the current severity of the Veteran's right lower extremity disabilities, to include his right knee, right calf, right thigh, right hip, right foot and right ankle.  The examiner should note in the examination report all pertinent pathology associated with the service connected disabilities.  The claims folder must be made available to the examiner for review.  

The examiner should provide an opinion as to the overall effect, if any, the Veteran's service-connected disabilities (right knee, right calf, right thigh, right hip, right foot and right ankle) have on his ability to obtain and retain employment; that is, whether it would preclude an average person from obtaining, or retaining, substantially gainful employment.  

Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities.

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3. After the above is complete, readjudicate the Veteran's issue remaining on appeal.  If the claim remains denied, provide the Veteran and his representative a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

